McBRIDE, C. J.
A full statement of the testimony in this case reads like some of the late novels about life in Alaska, except, if that were possible, that it is in some respects nastier.
The decedent, Oscar G. Labree, was first married in 1887, at Olympia, Washington, to his wife Rose J. Laberee. The contestants are the only children of this marriage. Gladys Labree Kelly was bom in 1888, and Benjamin R. Laberee was bom in 1891. Mr. Laberee was divorced by his first wife. The decree was entered in the Superior Court of the State of Washington for Spokane County on the fifteenth day of September, 1915, but the cause was actually tried and determined by the court and the findings of fact made on the tenth day of September, 1915.
On the eleventh day of March, 1916, in Seattle, Washington, Oscar G. Laberee married or went through the forms of marriage with Anita Rhoades, or Anita Lawrence, as she is termed in the petition. The statute of Washington provides, in substance, that a marriage performed within six months from the date of the entry of a decree of divorce is void, and it is plain that this marriage was performed within less than six months .from the date of such entry, the parties having possibly assumed that the entry was made on the date of the decree.
Prior to the time that Oscar G. Labree was divorced by his wife he had made a property settlement with *49her, by which he had given her, apparently, one half of all of his property. Indeed, we judge from the testimony that she was very much the gainer by such division and that he really, in the outcome, retained a less share of the property than she received by the settlement.
It is claimed here that the divorce of the first wife was procured by fraud, in that she was not a resident of the state of Washington at the time she filed her suit, but, on the contrary, was a resident of the State of Illinois; the statute of Washington requiring one year’s residence in the state before a divorce suit may be commenced in its courts. It appears clearly in the testimony that Mrs. Rose Laberee alleged in her complaint that she had been a resident of the State of Washington for one year before commencing suit, and that she and another witness so testified upon the stand, and the court made its findings accordingly. There was some testimony tending to show that the divorce was in fact collusive, although the facts shown here and in that case were amply sufficient to have entitled Mrs. Eose Laberee to a divorce, had the question of jurisdiction not entered in. But, in our opinion, neither of the questions above mentioned is material here. Whether the divorce was legally granted or not, or whether the decedent was legally married to his alleged second wife, do not, to us, seem to be material in this proceeding. Oscar Laberee had the right to make a will and to dispose of his property to anyone he saw fit, and, while the conduct of the decedent appears to have been reprehensible in the extreme in many particulars, still this fact would not affect the validity of his will unless it was procured by duress and undue influence.
*50The story of his connection with his second wife, Anita Laberee, is, in its bare particulars, as follows: He first met her in Seward, Alaska, where he had extensive interests, in the year 1908. At that time she was a girl of eighteen years of age. She says, and her counsel says, that she was an inexperienced girl, of which fact there is room for considerable difference of opinion. Mr. Laberee at that time was past forty-four years of age and occupied the position of president of a railroad in Alaska which was afterwards sold to the government. Their association, while Anita was in Seward, seems to have been very close, so much so as to have excited some comment, although. there is no conclusive evidence that it was meretricious. In 1910 Anita concluded to go to New York for the purpose of studying music, and the decedent suggested to her mother that a cousin of his by marriage, Mrs. Carrie Laberee, should accompany her in the capacity of chaperon. There is no direct evidence that Oscar Laberee furnished Anita the money to go to New York or to take music lessons, but he followed her to New York, and she claims that while under the cheering influence of a wine supper, Anglice drunk, he there accomplished her ruin. Shortly after that, in company with Mrs. Carrie Laberee, she made a tour of Europe; being absent for a period of several months and visiting Naples, Florence and different cities in Italy, thence to Paris, and returning to New York. Anita claims that the money was given to her by her mother and fixes the sum as $1,250, and claims that with this sum she paid the expenses of a trip to New York and a tour of Europe, both for herself and her chaperon; a statement which, while impossible of contradiction, would seem to be the subject of some legitimate doubt. At *51any rate, shortly after her return to New York she gave birth to a child, whom she named David, which child was recognized by the decedent as his son David in his will. After his second marriage Mr. Laberee lived a quiet and happy life on his farm near Bly, Oregon, with his wife Anita,
There is no evidence that tends to show any lack of capacity to make a will. The decedent was a man of large affairs, successful in business, and trusted by his associates on account of his business ability, which evidently was much above the average, and there is nothing in the accounts of his life that would indicate any mental defect that would subject him to undue influence from anybody. There is some testimony tending to show that at one time, several years before his second marriage, he had stated that he was greatly in fear that the father and mother of Anita would have him prosecuted under the Mann Act. He so stated to Senator Turner of Spokane, probably about the year 1915, and also to his former wife, urging that as one of the reasons why he would like to be divorced, although there seems to be some hiatus between the premises and the conclusion, as it was never intimated to his wife, as far as we find from the testimony, that he wished to be divorced for the purpose of marrying Anita and silencing a possible, or probable, prosecution. It does appear from the testimony that while Anita was in Europe he improved the shining hours by some other illicit connection in Alaska which resulted in his acquiring syphilis, from which he suffered rather severely and which at one time threatened his eyesight, but by judicious use by his physicians of “606” and other remedies he was apparently cured at the date of his second marriage.
*52A few days after his second marriage he visited an attorney in Portland, Oregon, and stated to him that he wished to make a will and gave him the particulars of the proposed will, which are embodied in the document offered in court in the present proceeding, and also suggested a will somewhat similar in terms, to be executed by his wife. Subsequently both he and Anita visited the attorney by whom the wills were prepared and regularly executed them: The attorney observed no signs of mental weakness or decay in the decedent, but, on the contrary, was impressed by Ms fine appearance and apparent business capacity. Neither was there, in his presence, any interference or suggestion by Anita as to the contents of either will, but the attorney states that she was “as quiet as a mouse” and seemed to follow Mm along.
There is notMng in the testimony that indicates that the second wife ever, at any time, either before or after the marriage, suggested any prosecution or used any threat in order to have a will executed in her favor, or to induce decedent to marry her. The father of Anita was not produced upon the trial, and the mother, being a witness, denied any intimidation, threats or coercion, in the matter. Considering the decedent’s business habits, and his general, filthy, habits of association with women, we cannot conclude that there was any such fear of prosecution on his part as would have induced him to make a will in favor of Anita if he did not wish to do so, or to marry her against his wishes. On the contrary, wMle his attentions to her were unlawful, and the desertion of his former wife not to be defended from a moral standpoint, we take it that in his coarse way he had a sincere affection for Anita, and that his association *53and marriage with her were the result of such affection and not of any fear of legal consequences and that his making a will in her favor was the result of his affection and not produced by any deceit or coercion on the part of Anita, or anybody else.
It is urged that decedent was deceived by Anita in regard to the paternity of the child David, and it is in evidence that when she returned from Europe she represented to her mother that she had been married to a man by the name of Lawrence, who was the father of David, and that he had died while in Europe; in fact, she admits saying so and gives as a reason for so doing her desire to escape her mother’s censure, as well as avoiding the public disgrace of being the mother of an illegitimate child. The explanation is exceedingly plausible, and she and the decedent come nearer knowing the real facts about the paternity of the child than anyone else. Decedent recognized him as his son, and, even if he took upon himself the paternity of another man’s child, it cuts no figure in this case. We think that he was in no way deceived in respect to the matter.
There is a long chapter of dreary and filthy detail in regard to the relations of the parties, which it is useless to discuss here. Suffice it to say that after making the will the decedent lived for two years more, in apparent amity and happiness with Anita, having the will all of the time in his possession and having every opportunity to revoke it without her knowledge if he had chosen to do so, which, in itself, is strong evidence that he was not coerced into making it, but that it was entirely satisfactory to him when made and that that satisfaction continued until his death.
For the motion, Mr. O. C. Moore.
Contra, no appearance.
Being thus satisfied that it is decedent’s will, executed without fraud, duress or coercion, the decree of the Circuit Court will be affirmed. Aeeirmed.
Burnett, Band and Coshow, JJ., concur.